Citation Nr: 1121741	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a rib mass.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 7, 1993 to August 10, 1993.  She also served with the Navy Reserve and had a verified period of active duty for training (ACDUTRA) from June 9, 1997 to June 20, 1997.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for fibrous dysplasia, status post right rib bone biopsy.

In December 2009, the Board remanded this matter in order to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of her current rib mass.  A VA examination was conducted in April 2010 and an opinion was obtained as to the relationship between the current rib mass and service.  A second opinion from a VA medical professional was also obtained in January 2011.  Thus, the agency of original jurisdiction (AOJ) substantially complied with the Board's December 2009 remand instructions.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for bilateral shin splints and a lung disability.  In August 2008 and March 2011, the RO and Appeals Management Center granted service connection for these disabilities, respectively, and thereby resolved the appeal as to those issues.

The issue of entitlement to an increased rating for bronchial asthma has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's rib mass is not the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a rib mass are not met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: veteran status; existence of a disability; a connection between a veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Generally, VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a pre-adjudication letter dated in July 2003, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection for a rib mass.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a Veteran.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in a December 2006 letter.  Any timing deficiency with regard to this letter was cured by readjudication of the claim in a June 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained available service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records and private medical records.  In addition, she was afforded a VA examination of the claimed rib mass and opinions concerning the etiology of that disability have been obtained and associated with the claims file. 

VA made numerous attempts to obtain all of the Veteran's service treatment records.  Specifically, attempts were made to obtain service treatment records from the Admiral Joel T. Boone Branch Medical Clinic and the Marine Corps Readiness Reserve Center, both located in Norfolk, Virginia, as well as the National Personnel Records Center (NPRC).  All of these facilities responded that no further treatment records were in their possession.  Therefore, VA determined that any further efforts to obtain any such additional records would be futile.  38 C.F.R. § 3.159(c)(2).
 
Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA contacted the Veteran and notified her of which service records were missing and the efforts VA had taken to obtain such records and requested that she submit copies of any records in her possession.  The Veteran submitted all service records in her possession. Therefore, VA has no further duty to assist in obtaining any additional service treatment records.  

Evidence associated with the Veteran's claims file reflects that she may have been denied Social Security Administration (SSA) disability benefits for an unspecified disability.  In September 2008, the RO requested from SSA a copy of any decision regarding SSA benefits and any associated medical records.  SSA responded later that month that there were no available medical records in its possession.  Thus, VA determined that any further efforts to obtain any SSA records would be futile.  38 C.F.R. § 3.159(c)(2).  In September 2008, the Veteran was notified of the unavailability of any SSA records and of the efforts VA had taken to obtain the records and she was notified to submit any such records in her possession.  The Veteran has not indicated that she has any SSA disability records in her possession.  Therefore, VA has no further duty to attempt to obtain any available SSA records.

As the Veteran has not indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the instant claim.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to the Veteran's Navy Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Congenital or developmental defects are not diseases within the applicable meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including an April 2010 VA examination report, reveal that the Veteran has been diagnosed as having residuals of fibrous dysplasia to the right pectoralis major muscle.  Thus, a current disability has been demonstrated.

The Veteran has reported on several occasions, including in an April 2011 statement, that she fell off bleachers during preparation for night fire training while in service in February 1993.  She was reportedly hospitalized for several days following the accident and has experienced chest problems (e.g., difficulty breathing, tightness, and chest pain) during the remainder of her service and ever since.  She primarily contends that her current rib mass is related to rib injuries sustained in the February 1993 fall.  She has also reported in-service asbestos exposure and exposure to radiation from electronic equipment while in service.

The Veteran is competent to report an in-service fall, potential asbestos and radiation exposure, symptoms such as chest pain and difficulty breathing, as well as a continuity of symptomatology.  Her reports are consistent with February and March 2008 statements from her mother and friends in which they stated that she had reported falling off the bleachers in February 1993 during basic training and that she has experienced chest problems ever since her time in the military.  However, her reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

Service treatment records reflect that, beginning in February 1993, the Veteran was treated for symptoms such as a sore throat, difficulty breathing, a nonproductive cough, loss of voice, general malaise, vomiting, diarrhea, hip pain, and right knee and bilateral leg problems.  Diagnoses such as an upper respiratory infection, sinusitis, and shin splints were provided.  There is no evidence of any complaints of, or treatment for, injuries due to a fall, including rib problems, in the Veterans service treatment records.

The Veteran has provided varying statements concerning the onset and history of her rib mass and chest symptoms.  For example, the Veteran reported on a June 1995 report of medical history for purposes of enlistment in the Army Reserve that she did not have any history of shortness of breath, pain or pressure in the chest, a tumor, growth, cyst, or cancer and that she had only been hospitalized when she had her tonsils removed at the age of 5.  Clinical findings on her June 1995 examination for purposes of enlistment in the Army Reserve was normal, except for mild asymptomatic pes planus, and she again denied having any history of the above mentioned symptoms or being hospitalized at any time other than when her tonsils were removed.  In addition, an April 1998 examination for purposes of service in the Navy Reserve was normal other than a right fibrocystic breast and residual blood present during gynecological testing.

In her June 2003 claim (VA Form 21-526), the Veteran reported that a mass had been in her chest wall for 10 years (since January 1993), but that she did not notice any chest lump until after her active duty service.  An October 2002 private treatment record reveals that she reported that she first noticed a possible mass in the right upper chest near the clavicle prior to active service in 1992.  In a September 2002 letter, M. P. Koumjian, M.D. stated that the Veteran's chest mass had been present for "a few years" and that she reported that a chest X-ray revealed no abnormalities when she joined the Navy Reserve three years prior to the letter.  

Furthermore, in a March 2008 statement the Veteran reported that her rib mass was first diagnosed during an examination for purposes of separation from the Navy Reserve in July 1999.  However, in August 2010 and March and April 2011 statements she reported that her rib mass was not diagnosed until 2002.

The Veteran first reported a rib mass in her June 2003 claim.  She also reported in her March 2008 statement that her rib mass was first diagnosed during an examination for purposes of separation from the Navy Reserve in July 1999.  The first clinical evidence of a rib mass is an August 2002 radiology consultation report from Grossmont Hospital Imaging Center which reveals that there was a large mass evident in the right upper lobe with an associated expansile lesion involving the second right rib.  Possible diagnoses included unusual monostatic fibrous dysplasia, exostosis/chondroma, or a very large bone cyst.

In light of the absence of evidence of any complaints of, or treatment for, injuries due to a fall, including rib problems, in the Veterans service treatment records, her varying statements concerning the onset and history of her rib mass and chest symptoms, and the absence of any reports, or clinical evidence, of a rib mass for nearly a decade after her discharge from active duty, the Board concludes that the Veteran's reports of a continuity of symptomatology are not credible.

As for the etiology of the Veteran's current rib mass, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a March 2009 letter, S. J. Byrd, M.D. opined that the April 1998 finding of a right fibrocystic breast "could have been" a smaller version of the Veteran's subsequently diagnosed larger chest wall mass and that the chest wall mass "could have been" mistaken for fibrocystic breast tissue.  This opinion was based on a review of her medical records.

The family nurse practitioner who conducted the April 2010 VA examination opined that the Veteran's fibrous dysplasia was not caused by, or a result of, any in-service rib injury.  She reasoned that the Veteran's reported rib injury occurred at least 10 or more years prior to the development of her fibrous dysplasia.  She added that fibrous dysplasia was very rare; that there was not much known about the condition, and that there was no known cure.  Levels of the transcription factor C-fos are raised in fibrous dysplasia which leads to gene over-expression and tumor formation.  The lesions are tumor-like growths that consist of replacement of the medullary bone with fibrous tissue, causing the expansion and weakening of the areas of the bone involved.

In January 2011, the Chief of Pulmonary Disease at the VA Medical Center in Hampton, Virginia examined the Veteran and reviewed her claims file.  He opined that the Veteran's fibrous dysplasia was unlikely to have been related to or caused by an in-service fall, asbestos exposure, or any other illness in service.  This opinion was based on the fact that fibrous dysplasia is a benign bone tumor that usually presents in the second and third decade of life.  The cause is believed to be a congenital disorder that manifests itself later in life.  A genetic mutation, that is not hereditary, occurs and results in the condition and it can be worsened by pregnancy.  The ribs are a common location for fibrous dysplasia.  

The Veteran's fibrous dysplasia affects the second rib, which is well protected by the structures that surround it, including the shoulder, scapula, clavicle, and muscles.  The second rib does not protrude outward as compared to the lower ribs and, therefore, it is unlikely to be fractured.  The second rib requires a lot of force to break and any such fracture is usually accompanied by injuries to other bones and the underlying lung.  A review of the Veteran's medical records did not indicate that she suffered a severe chest injury in service.  Furthermore, X-rays and CT scan reports did not indicate findings that were typical for asbestos-related respiratory disease.  Thus, her reported fall in service was unlikely to have caused a fracture of the right second rib or resulted in fibrous dysplasia and the fibrous dysplasia was unlikely to be related to or caused by asbestos exposure.

Dr. Byrd's March 2009 opinion that the Veteran's rib mass "could have been" mistaken for fibrocystic breast tissue in April 1998 is of minimal probative value because it is general and speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The April 2010 opinion was primarily based on a lack of evidence of fibrous dysplasia for 10 or more years following the Veteran's reported in-service fall and apparently did not take into consideration her reports of a continuity of symptomatology.  However, although a medical opinion is generally inadequate if it does not take into account the Veteran's reports of symptoms and history, the Board has determined that the Veteran's reports of a continuity of symptomatology are not credible.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The April 2010 opinion was otherwise based on a review of the Veteran's claims file, is consistent with the evidence of record, and at least supports a conclusion that the current rib mass is not related to service.

The January 2011 opinion is accompanied by a rationale which is consistent with the evidence of record and based on the Veteran's reported history.  Thus, this opinion is entitled to the most probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed her belief that her current rib mass is related to an in-service fall, asbestos exposure, or radiation exposure.  She has also contended that the right fibrocystic breast diagnosed during an alleged period of ACDUTRA in April 1998 was actually the onset of her current rib mass.  However, as a lay person, she lacks the expertise to say that the disability was caused by a fall, asbestos exposure, or radiation exposure, as opposed to some other cause, or that the current rib mass is related to the right fibrocystic breast diagnosed in April 1998.  It would require medical expertise to evaluate the rib mass, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

Although the Veteran has received treatment by medical professionals for her rib mass, none have adequately attributed this disability to an in-service fall, asbestos exposure, or radiation exposure, the April 1998 right fibrocystic breast, or any other disease or injury in service, to include Navy Reserve service.  Rather, the most probative medical opinion of record reflects that no such relationships between the current rib mass and an in-service fall, asbestos exposure, radiation exposure, or right fibrocystic breast exist.  Instead the January 2011 opinion indicated that it was a developmental defect which is not a disease within the applicable meaning of applicable legislation.  38 C.F.R. § 3.303(c).

There is no other evidence of a relationship between the current rib mass and service and neither the Veteran nor her representative has alluded to the existence of any such evidence.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a rib mass must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a rib mass is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


